IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 865 MAL 2014
                                            :
                   Respondent               :
                                            :   Petition for Allowance of Appeal from
                                            :   the Unpublished Memorandum and
             v.                             :   Order of the Superior Court at No. 2269
                                            :   EDA 2013 entered on November 7,
                                            :   2014, affirming the Order of the Lehigh
EDMUND L. HAENIG,                           :   County Court of Common Pleas at No.
                                            :   CP-39-CR-0000743-1996 entered on
                   Petitioner               :   July 15, 2013


                                       ORDER



PER CURIAM                                        DECIDED: October 16, 2017

AND NOW, this 16th day of October, 2017, the Petition for Allowance of Appeal is

GRANTED and the Order of the Superior Court is REVERSED. See Commonwealth v.

Muniz, ___ A.3d ___, 2017 WL 3173066 (Pa. Jul. 19, 2017).